Kane, J. P.,
concurs in part and dissents in part in the follow-
ing memorandum. Kane, J. P. (concurring in part and dissenting in part). I agree with the majority that there should be a judgment in favor of claimant, but am not persuaded this record demonstrates that claimant’s inability to obtain employment as a security guard in the Albany area was caused by his unlawful arrest for rape. Actually, he was employed in the security department of Rensselaer Polytechnic Institute (R.P.I.) from February 18, 1978 to March 14,1978 when his employment was terminated for, among other things, falsification of his employment applications for a position of trust. His arrest occurred on March 30,1978. Additionally, it appears he was employed in the Albany area at Two Guys Department Store as a store detective for a period of six to eight weeks after his employment at R.P.I., following which he moved to Texas. Accordingly, under all the circumstances, and in view of the decision of the Court of Claims in which it said that the award was made exclusively for loss of earnings, I consider any claim for loss of earnings unsupported in this record and would reduce the award to nominal damages.